


Exhibit 10.1

 

Dated as of August 15, 2008

 

VIA HAND DELIVERY

 

Mr. Mark A. Little

1 Jacob Way

Greensboro, North Carolina 27455

 

Dear Mark:

 

The purpose of this letter is to confirm our agreements and understandings in
connection with your retirement from the Company. We have agreed as follows:

 

1.

You will retire from the Company effective as of the close of business of the
Company on August 15, 2008 (“Retirement Date”). Your retirement will be treated
as a “Termination Without Cause” by the Company for all purposes of your “2007
Executive Employment Agreement” with the Company (“Employment Agreement”). Your
Retirement Date will be deemed to be your Date of Termination for purposes of
your Employment Agreement.

 

2.

Except as otherwise specifically provided in this letter, the terms and
conditions of your Employment Agreement apply and will continue in full force
and effect.

 

3.

In accordance with Section 7(f)(i) of your Employment Agreement, the Company
will pay or provide to you the following payments and benefits:

 

(A)

Your Base Salary of $269,500.00 will be paid to you during the 24 month period
beginning August 15, 2008 and ending August 15, 2010 (“Severance Period”). Your
Base Salary will be paid to you in semi-monthly installments in accordance with
the Company’s regular payroll practices.

 

(B)

You will be paid an amount equal to 62.50% of the amount of incentive
compensation that would have been payable to you pursuant to the Annual
Incentive Compensation Plan for 2008, based on the achievement of your
performance objectives as determined as of your Retirement Date. Your Incentive
Compensation Target Opportunity is 100% (not 90% as stated in Attachment A to
your Employment Agreement). This amount will be paid to you in a lump sum on or
before March 15, 2009 in accordance with the Company’s regular payroll
practices. Your personal objectives will be considered achieved.

 

(C)

You will be paid $282,975.00 on your Retirement Date through the Company’s
regular payroll. Such amount represents the amount of incentive compensation you
earned through your Retirement Date under the terms of the Company’s Long Term
Incentive Plan.

 

--------------------------------------------------------------------------------

 

(D)

You will be permitted to continue to participate in the health, dental and
prescription drug benefits provided to active employees under the Company’s
Group Benefits Plan (as such Plan may be amended from time to time) until the
last day of the month in which you attain age 65 (“Coverage Period”). In
consideration, however, of a one time lump sum payment to you of $35,000.00,
less all appropriate taxes and garnishments (such amount to be paid to you as of
your Retirement Date), you agree (i) to release Remington from its obligation to
make certain premium payments under Section 7(f)(i)D of your Employment
Agreement and (ii) to be solely responsible for paying “employee plus spouse
coverage,” as cost for such coverage may be changed from time to time during the
Coverage Period. You agree to pay for coverage, on an annual basis, in a lump
sum in January of each year. For the period beginning August 2008 through
December 2008 you will pay $2,429.66 for coverage, assuming “employee only
coverage” begins October 1, 2008. This amount shall be due within 30 days after
execution of this letter. The current actual monthly cost of “employee plus
spouse coverage” is $875.03 and the current actual monthly cost of “employee
only coverage” is $444.18. The Company will notify you, in writing, in December
of each year the actual annual cost of coverage for the up-coming calendar year
and you agree to pay the Company that amount in accordance with this letter no
later than January 15th of each year. If you fail to make the payment when due,
you will no longer be eligible to participate in the Company’s Group Benefits
Plans.

 

(E)

During the Severance Period, the Company will reimburse you for the then current
premiums paid by you to continue coverage under the supplemental long-term
disability policy maintained by you as of January 1, 2007. The amount of the
current monthly premium is $320.88. Reimbursement will be made to you within
fifteen (15) days of the date you advise the Company in writing that a premium
has been paid.

 

(F)

During the Severance Period, you will be entitled to continue to participate in
the Remington Arms Company, Inc. all Groups Life Insurance Plan (“Life Insurance
Program”) as in effect from time to time. The Company will pay the premiums for
such coverage.

 

(G)

During the Severance Period, you will continue to receive, in accordance with
Section 7(f)(i)G of your Employment Agreement, financial planning services
pursuant to The Comprehensive (or Executive) Counseling Program (“Financial
Planning Services Program”) as in effect from time to time. You will also be
paid the “gross-up payment” described in Section 7(f)(i)G.

 

(H)

You are fully vested in your account balances under the Remington Arms Company
401(k) Plan (“401(k) Plan”) and you are fully vested in your accrued benefit
under the Remington Arms Company, Inc. Pension and Retirement Plan (“Pension
Plan”). As of July 31, 2008, the aggregate dollar amount of your account
balances under the 401(k) Plan was $225,134.79. As of July 31, 2008, your vested
accrued benefit under the

 

2

 



 

--------------------------------------------------------------------------------

Pension Plan was $2,761.93. (The accrued benefit is the monthly amount payable
to you for life commencing as of your normal retirement age.) Your account
balance under the 401(k) Plan and your vested accrued benefit under the Pension
Plan will be paid to you in accordance with the terms and provisions of such
Plans as in effect on your Retirement Date.

 

(I)

You are fully vested in your benefit under the Remington Supplemental Pension
Plan (“SERP”). In determining the amount of your benefit under the SERP, you
will be provided with an additional service credit equal to the Severance Period
(treating you as if you had continued in the employment of the Company through
the end of the Severance Period). For purposes of the SERP calculation, you were
credited with 13.58 years of service as of January 1, 2008. With the additional
services credit, you will be credited with two (2) additional years of service
as of August 15, 2008. As of August 15, 2008 the amount of your vested accrued
benefit under the SERP was $6,757.79 (i.e., this is the amount payable to you
for life commencing at your normal retirement age). The SERP benefit will be
paid to you in accordance with the terms and provisions of the SERP.

In addition to the foregoing payments and benefits, you will be paid $22,458.33
on your Retirement Date through the Company’s regular payroll, which amount
represents your unused, accrued vacation.

 

4.

Contrary to the provisions of Section 7(g)(ii) of your Employment Agreement, you
will have no duty whatsoever to mitigate the amount of any payment or benefit
provided for in this letter or your Employment Agreement by seeking other
employment and, further, any payment or benefit provided to you pursuant to this
letter or your Employment Agreement will not be reduced by any compensation or
other amount earned by you after your Retirement Date.

 

5.

As you know, you are not permitted during your Severance Period to compete with
the Company or engage in any business which is competitive with the Company’s
business. See Section 9 of your Employment Agreement. As we have discussed, you
may provide consulting services to any entity or firm during the Severance
Period as long as such entity or firm does not engage in the Company’s business.
Additionally, you have expressed a desire to provide the Company with consulting
services and support on an as needed basis. If the Company desires to engage you
in providing such services and you agree to perform the desired services, you
agree that the performance of the required services shall be subject to a
consulting services agreement substantially in the form attached to this letter
as “Exhibit A.” It is understood, however, that the execution of this letter
does not obligate either you or the Company to enter into a consulting services
or other such agreement.

 

6.

You acknowledge that the payments and benefits provided for in this letter and
your Employment Agreement are conditioned upon your executing a General Release
and Waiver. You hereby acknowledge receipt of such General Release and Waiver, a
copy of which is attached to this Letter as “Exhibit B.”

 

3

 



 

--------------------------------------------------------------------------------

 

7.

You acknowledge that you have carefully read and reviewed this letter, your
Employment Agreement and the General Release and Waiver and have been advised to
seek the advice of an attorney or other counsel with respect to the terms and
provisions of these documents. You hereby confirm that you understand and are
satisfied with the terms and conditions of these documents.

 

On behalf of the Company, please accept our sincere thanks for your many, many
years of exemplary service to the Company.

 

If this letter accurately confirms our agreements and understandings, please
sign the enclosed duplicate originals of this letter and the General Release and
Waiver and return them to me. I will execute the same and return one set of
originals to you for your files.

 

Very truly yours,

 

REMINGTON ARMS COMPANY, INC.

 

 

By:

/s/ Thomas L. Millner  

 

Thomas L. Millner

 

Chief Executive Officer

 

AGREED:

 

/s/ Mark A. Little  

Mark A. Little

 

Date: August 15, 2008

 

4

 



 

--------------------------------------------------------------------------------

“EXHIBIT A”

 

REMINGTON ARMS COMPANY, INC.

CONSULTING SERVICES AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made this __ day of __________ 20__ by and
between REMINGTON ARMS COMPANY, INC., a corporation duly organized and existing
under the laws of the State of Delaware, with offices located at 870 Remington
Drive, P.O. 700, Madison, NC 27025 (“Remington”) and MARK LITTLE, an individual
having an address located at One Jacob’s Way, Greensboro, NC 27455 (“Little”).
Collectively or individually, Remington and/or Little may herein be referred to
as “Party” or “Parties” as the sense of the text requires.

 

W I T N E S S E T H:

 

WHEREAS, Remington is desirous of engaging Little to assist in providing
information/services as more fully set forth in this Agreement; and,

 

WHEREAS, Little is desirous of assisting Remington in providing Services, as
defined below, and in the development and presentation of such information and
data as further defined herein.

 

NOW, THEREFORE, in consideration of the above-stated premises and the mutual
promises and covenants hereinafter contained, it is agreed as follows:

 

 

1.

TERM:

 

This Agreement shall become effective as of the day and year first above written
and will continue for a period of ________ (__) consecutive months thereafter
unless terminated sooner by mutual agreement of the Parties, or in a manner
hereinafter set forth. The term of this Agreement may be extended only by mutual
agreement of the Parties duly reflected in a subsequent written document.

 

 

2.

RESPONSIBILITIES:

 

During the term of this Agreement, Little, as an independent contractor, shall
provide to the Company such consulting services (“Services”) as may be required
from time-to-time in writing by the Company’s Chief Executive Officer concerning
the operation of the Company’s business including but not limited to the
following:

 

 

A.

travel to Madison and other Remington locations as requested by Remington as
needed to accomplish Services;

 

B.

________________________________________________________________

________________________________________________________________

 

C.

________________________________________________________________

________________________________________________________________

 

D.

________________________________________________________________

 

5

 



 

--------------------------------------------------------------------------------

________________________________________________________________

 

 

3.

HOURS AND LOCATION:

 

The times and places for the performance of Services will be within Little’s
discretion and control. Little shall devote his best efforts and diligence to
the performance of Services and the discharge of his obligations under this
Agreement consistent with Remington’s requirements. However, Little shall not be
required to work any minimum number of hours or any set schedule of hours, and
the Services are to be rendered on an “as available” basis by Little.

 

 

4.

REPORTS:

 

Little shall furnish oral and/or written reports from time-to-time sufficient in
his and/or Remington’s judgment to apprise Remington concerning Services
rendered.

 

 

5.

CONSULTING FEES:

 

 

A.

During the term of this Agreement, Remington agrees to pay Little the sum of
_________________________________ dollars and no cents ($____.00) per hour for
Services performed.

 

B.

Remington shall pay Little ___________ dollars and no cents ($____.00) per day
for travel to or from Little’s home to the Remington location.

 

C.

Remington shall reimburse Little for reasonable and necessary out-of-pocket
travel and living expenses that are actually incurred in performance of Services
under this Agreement. Little shall account for all such expenses, and shall
submit sufficient documentation (including receipts for expenditures above a
single transaction amount of $25.00 each) to support the expenses. All travel,
transportation and living expenses must be authorized, in writing, by Remington
in advance, in order to be subject to reimbursement hereunder. Additionally, all
travel will be subject to Remington’s standard travel policies and practices. A
copy of the Remington travel policy is attached.

 

 

6.

PAYMENT OF CONSULTING FEES:

 

Little shall submit an invoice for fees earned hereunder on a monthly basis. All
payments to Little from Remington shall be to Little’s address identified in
Section 21, below.

 

 

7.

COMPLIANCE WITH LAWS:

 

Little warrants that he will not either directly or indirectly, or through third
parties, make or offer to make any payment, gift or promise of anything of value
to any person in the service of any government or to any political party or
candidate for political office in connection with the solicitation, receipt,
negotiation or implementation of orders for the sale or distribution of
Remington’s products or in the performance of Services hereunder. The term
“government” shall mean the government of any country or any subdivision, agency
or instrumentality thereof,

 

6

 



 

--------------------------------------------------------------------------------

including the military. In addition to other legal remedies Remington may have,
in the event of a violation of this covenant, Remington shall have the right to
immediately terminate this Agreement and any others with respect to which such
violation occurred, without any liability to Remington.

 

 

8.

CONFIDENTIALITY:

 

It is understood that information developed by or communicated to Little in the
performance of Services under this Agreement is of a highly confidential and
sensitive nature. Little agrees that, except with the prior written approval of
Remington, he will make no oral or written disclosure of such information either
during or after the term of this Agreement to any third parties.

 

 

 

9.

RECORDS PROPERTY OF REMINGTON:

 

Little agrees that, upon the expiration or termination of this Agreement for any
reason whatsoever, all drawings, designs, specifications, notebooks, tracings,
photographs, negatives, reports, findings, recommendations, data and memoranda
of every description, arising out of and/or relating to Services rendered under
this Agreement, are to become the property of Remington and Remington shall have
the exclusive right to copyright or publish such materials. The use of these
materials in any manner by Remington or its assigns shall result in no
additional claim for compensation or fees by Little.

 

 

10.

PERSONAL NATURE OF SERVICES:

 

It is understood that the Services contemplated by this Agreement shall be
performed personally by Little and that no other person shall be retained by
Little to perform Services except upon advance written approval of Remington.

 

 

11.

CONFLICT OF INTEREST:

 

By entering into this Agreement with Remington, it is understood that Little
presently has no conflicting interests, agreements or obligations with any other
party. Nothing herein contained shall restrict Little from providing
non-conflicting consulting services to others during the term of this Agreement,
consistent with the duties, responsibilities and demands of Remington on the
time of Little, Little’s 2007 Executive Employment Agreement dated May 31, 2007
or that certain General Release and Waiver of Claims agreement executed by the
Parties dated as of August 15, 2008.

 

 

12.

ASSIGNABILITY:

 

Little agrees that this Agreement is not assignable by Little without the
advance written consent of Remington. Remington shall have the right to assign
this Agreement to a parent,

 

7

 



 

--------------------------------------------------------------------------------

subsidiary or affiliate of or successor to Remington (including, but not limited
to, any entity or entities succeeding to the businesses, assets and/or
operations of Remington in any manner relating to the subject matter hereof,
whether by merger, purchase, sale, consolidation, reorganization or other
restructuring and whether or not Remington is the surviving entity), without the
prior written consent of Little.

 

 

13.

RELEASE AND INDEMNIFICATION:

 

Little agrees to and does hereby release Remington from any and all liability
for damage to property, property loss, personal injury or death that may be
sustained by Little which in any way arises from or is connected with
performance of Services under this Agreement, except when such injuries, damage,
or death are caused by the sole negligence of Remington.

 

 

14.

NATURE OF RELATIONSHIP:

 

It is understood that in the performance of Services under this Agreement,
Little is acting solely as an independent contractor and not as an employee of
Remington. Further, nothing in this Agreement shall be construed or implied to
create a relationship of partners, agency, joint venturers or of employer and
employee. Since Little is an independent contractor, it is understood that
Remington has no obligation under foreign or domestic laws regarding employee
liability and Remington’s total commitment and liability in regard to this
Agreement is payment of Little’s fees and expenses expressly limited as
described herein.

 

 

15.

TAXES:

 

All taxes applicable to any amounts paid by Remington to Little under this
Agreement shall be Little’s liability and responsibility. Remington shall
provide a form 1099 to Little for amounts paid by Remington to Little hereunder.
Upon request by Remington, Little agrees to provide evidence of compliance with
all applicable tax laws in regard to all amounts received under this Agreement.

 

 

16.

INTELLECTUAL PROPERTY:

 

 

A.

Little hereby acknowledges that the intellectual property of Remington
including, but not limited to, its trademarks, service marks, tradenames and
patents (“Intellectual Property”) and any and all ancillary rights thereto are
either the property of Remington or the subject of a license authorizing
Remington to use and sublicense the Intellectual Property and Little agrees not
to take any action concerning the use or ownership of Intellectual Property
without the express written permission of Remington. Little does not hereby
acquire, and shall not endeavor to acquire, nor assist or encourage third
parties to acquire, any right, license or interest to or in the Intellectual
Property, including, but not limited to, acquisition through registration,
application for registration or use, other than as expressly provided in this
Agreement.

 

8

 



 

--------------------------------------------------------------------------------

 

B.

Little agrees to promptly notify Remington of any infringements, unfair
competition claim, or unauthorized use of the Intellectual Property that comes
to his attention. Remington shall have the sole right to determine what action,
if any, shall be taken with respect to such infringement, claim or unauthorized
use.

 

 

17.

DISCLOSURE OF INVENTIONS AND DISCOVERIES:

 

Little agrees to make prompt and complete disclosure to Remington of all
inventions and discoveries made or conceived by him while this Agreement is in
effect, or within a reasonable time thereafter, which arise out of or relate to
the Services rendered pursuant to this Agreement. Little also agrees to keep
necessary records, including notes, sketches, drawings, models and data
supporting all such inventions and discoveries made by him, during the course of
performing Services pursuant to this Agreement, and Little agrees to furnish to
Remington, upon request, all such records.

 

 

18.

ASSIGNMENT OF INVENTIONS AND DISCOVERIES:

 

Little also agrees that he will assign to Remington all inventions and
discoveries made by him which arise out of and pertain to the Services rendered
pursuant to this Agreement, together with patents as may be obtained on these
inventions and discoveries. Little further agrees that, upon request of
Remington, he will execute all necessary papers and cooperate in the fullest
degree with Remington in securing, maintaining, and enforcing any such patents
which arise out of his Services under this Agreement. It is understood, however,
that these obligations undertaken by Little will be at no expense to him.

 

 

 

 

19.

LIMITATION OF AUTHORITY:

 

Little shall have only such authority as is from time-to-time granted or
delegated in writing by Remington. Little is not authorized to execute contracts
or other binding agreements in the name of Remington.

 

 

20.

TERMINATION:

 

This Agreement may be immediately terminated by Remington upon the happening of
any of the following events:

 

 

A.

The death or disability of Little;

 

B.

Breach of a material obligation by Little;

 

C.

Little’s gross negligence or serious misconduct that has caused or would
reasonably be expected to result in material harm or injury to Remington; or,

 

9

 



 

--------------------------------------------------------------------------------

 

D.

Inability or refusal by Little to provide Services.

 

Either Party may terminate this Agreement, with or without cause, by delivering
prior written notice to the other Party specifying the date of termination.

 

Upon termination, all further obligations of the Parties shall cease except as
specifically described elsewhere herein. Remington’s total liability and/or
obligation to Little shall be to pay for Services rendered to Remington through
the date of termination that have not previously been paid. Under no
circumstances shall Remington be liable to Little for any other amounts
whatsoever.

 

 

21.

NOTICES:

 

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be sent by telecopier, facsimile
or E-mail and confirmed by a subsequent letter sent by overnight courier to the
addresses shown below, or such other address as either Party may furnish the
other in writing from time-to-time, in accordance with this Section. Any such
notices or changes of address shall be effective on the business day next
following the delivery of the confirming notice by overnight courier.

 

 

If to Remington:

It to Little:

 

Remington Arms Company, Inc.

Mark Little

 

870 Remington Drive

One Jacob’s Way

 

Madison, NC 27455

Greensboro, NC 27455

 

Attn: Chief Executive Officer

Tele: (336) ___ _____

 

Tele: (336) ____ ____

Fax: (___) ___ ____

 

Fax: (336) ___ ____

E-Mail: ______________________

E-mail: ___________________

 

 

 

 

22.

NO SOLICITATION:

 

Little agrees that he will not, without the prior written consent of Remington,
directly or indirectly solicit any employee of Remington or induce any employee
to leave Remington’s employment for a period of one (1) year after the
termination or expiration of this Agreement.

 

 

23.

LAW:

 

This Agreement shall be governed, construed and interpreted under and pursuant
to the substantive laws of the State of North Carolina, excluding its choice of
law rules.

 

 

24.

GENERAL PROVISIONS:

 

10

 



 

--------------------------------------------------------------------------------

 

 

A.

The failure of either Party, at any time, to require performance of the other
Party of any provision hereof, shall in no way affect the full right to require
such performance at any time thereafter, nor shall the waiver by either Party of
a breach of any provision hereof be taken or held to be a waiver of the
provision itself.

 

B.

In the event that this Agreement, or any of its sections, terms and/or
provisions, is declared invalid or unenforceable by a court, agency, commission
or other entity having proper jurisdiction thereof, neither Party shall have any
cause of action or claim against the other Party by reason of such declaration
of invalidity or unenforceability. The Parties agree that each and every
section, term and/or provision of this Agreement shall be considered severable
and that in the event a court of competent jurisdiction finds any section, term
and/or provision of this Agreement to be invalid or unenforceable, the validity
and enforceability of the remaining sections, terms and/or provisions shall not
be affected and this Agreement shall be construed in all respects as if the
invalid or unenforceable matter had been omitted. The Parties agree that in such
an event they will negotiate in good faith a replacement section, term and/or
provision for that section, term and/or provision declared invalid or
unenforceable.

 

C.

The headings of the sections of this Agreement are included for convenience only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

D.

This Agreement may be executed in counterparts, each of which shall be deemed an
original.

 

E.

Notwithstanding anything to the contrary contained herein, sections, 7, 8, 9,
13, 15, 16, 17, 18, 20, 22 and 23 shall survive the termination or expiration of
this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

 

REMINGTON ARMS COMPANY, INC.

MARK LITTLE

 

 

_________________________

_________________________

 

Signature

Signature

 

 

_________________________

_________________________

 

Print Name

Print Name

 

 

Chief Executive Officer

 

Title

 

11

 



 

--------------------------------------------------------------------------------

“EXHIBIT B”

 

REMINGTON ARMS COMPANY, INC.

 

GENERAL RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payment by Remington Arms Company, Inc. (“Remington”) of
the severance and other benefits to me pursuant to that certain 2007 Executive
Employment Agreement dated May 31, 2007 and that certain letter agreement dated
as of August 15, 2008 (collectively, the “Agreements”), I, MARK A. LITTLE, agree
to and do finally and completely release and forever discharge Remington, its
parent and/or parent companies, its/their subsidiaries and its/their affiliates,
and any one or more of its/their employees, shareholders, officers, directors or
agents (“Releasees”) from any and all liabilities claims, obligations, demands,
and causes of action of any and every kind or nature whatsoever, in law, equity
or otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which I now have, own or hold, or claim to have, own or hold, or
which I may have, own, or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with Remington
and termination of that employment.

 

This General Release and Waiver of Claims (“Release), includes without limiting
the generality of the foregoing, claims arising under any provision of federal,
state, federal or local law, any state or local anti-discrimination statute,
ordinance or regulation, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Americans with Disabilities Act, Title VII of the Civil Rights Act
of 1964 and the Civil Rights Act of 1991, or the Employee Retirement Income
Security Act of 1974, all as amended, or any similar federal, state, or local
statutes, ordinances or regulations, or claims in the nature of a breach of
contract, claims for wrongful discharge, emotional distress, defamation, fraud
or breach of the covenant of good faith and fair dealing, tort and wage or
benefit claims (other than the payments to which I am entitled under the
Agreements); provided, however, that this Release does not include actions
brought by me (or my personal representative) to enforce the terms of the
Agreements or to secure benefits under any other employee benefit plan or
program of Remington of which I am a participant, or to seek indemnification
under the Remington’s bylaws or other corporate governance documents, or to seek
worker’s compensation or unemployment compensation benefits, and this Release
does not apply to any rights or claims that I might have which arise as a result
of any conduct that occurs after the date this Release is signed by me. If I
violate the terms of this Release, I agree to pay the Releasees’ costs and
reasonable attorneys’ fees.

 

I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
Remington.

 

12

 



 

--------------------------------------------------------------------------------

As provided by law, I have been advised by Remington to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice (although I may
choose voluntarily not to do so). I acknowledge that I have had at least
twenty-one (21) days from receipt of this Release to consider the terms and
conditions set forth herein, and I understand that I have a period of seven (7)
days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties and I will
not receive any of the payments or benefits described in the Agreements. I
further understand fully and acknowledge the terms and consequences of this
Release and I voluntarily accept them.

 

ACKNOWLEDGED AND AGREED TO,

INTENDING TO BE LEGALLY BOUND HEREBY:

 

Dated: August 15, 2008

/s/ Mark A. Little

 

Mark A. Little

 

 

13

 



 

 